Citation Nr: 1418264	
Decision Date: 04/23/14    Archive Date: 05/02/14

DOCKET NO.  13-20 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to waiver of recovery of an overpayment of Chapter 33 of Title 38, United States Code (Post 9/11 GI Bill) educational assistance benefits in the calculated amount of $2,357.80, to include whether the overpayment was properly created.


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran had active service from September 2006 to January 2007, and from April 2010 to December 2010.  The current matter comes before the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) decision of the Buffalo Education Center Committee on Waivers and Compromises (COWC) dated in February 2013, which denied waiver of recovery of the overpayment on the grounds of bad faith.  


FINDINGS OF FACT

1.  In May 2012, the Veteran received Post-9/11 GI Bill educational assistance at the 50 percent rate, in the amount of $2,427.50 for tuition; $312.50 for book stipend, and $811.50 per month in housing allowance, for 15 credits to be taken during the Fall 2012 semester from September 4, 2012, to December 18, 2012, a period of 15 weeks.  

2.  On September 5, 2012, the RO was notified, via enrollment certifications, that the Veteran had revised her schedule, as of the first day of the term, so that, although she was still taking 15 credits for the semester, 12 credits were divided into 7-week blocks of 6 credits each, while the 3 credits remained throughout the 15-week semester.  

3.  The Veteran's schedule change resulted in a decrease in overall tuition for the semester of $385, and, therefore, as of September 5, 2012, she had been overpaid 50 percent of that amount, $192.50.

4.  On October 24, 2012, the RO took award action based on the September 2012 enrollment certificates, simultaneously paying Post-9/11 GI Bill benefits in the amount of $1,989.50 in tuition and book stipend, while charging an overpayment in the amount of $2,182.00 in tuition and book stipend paid to the same entities (i.e., same school and Veteran) for the same semester and the identical program of education.  
5.  The October 24, 2012, award action erroneously failed to offset the amounts previously paid, thereby issuing duplicate payments, which resulted in overpayment of $2,182.00 in tuition and book stipend, instead of $192.50.  This administrative error resulted despite the RO's possession of all necessary information to render a correct decision.  

6.  The October 24, 2012, award action also charged an overpayment of $175.80 for housing allowance.  Assuming that the Veteran was not entitled to that amount as interval housing allowance during October 2012, VA possessed knowledge of her correct schedule 3 weeks before the erroneous payment.  

7.  The Veteran neither knew nor should have known that the RO would erroneously issue duplicate payments for the Fall 2012 semester, or fail to prospectively make necessary adjustments, and all payments had been disbursed prior to her receipt of the notification that such had occurred.  


CONCLUSION OF LAW

The overpayment of Post-9/11 GI Bill benefits in the amount of $2,357.80 was the result of an erroneous award dated October 24, 2012, based solely on VA administrative error.  Such overpayment was not properly created, and the related debt assessed against the veteran is not valid.  38 U.S.C.A. §§ 3313, 5112 (West 2002 & Supp. 2013); 38 C.F.R. §§ 21.9635, 21.9640 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The United States Court of Appeals for Veterans Claims (Court) has held that the notice and duty to assist provisions of the Veterans Claims Assistance Act of 2000 (see 38 U.S.C.A. §§ 5103, 5103A) do not apply to waiver claims.  Barger v. Principi, 16 Vet.App. 132 (2002).  Moreover, in view of the outcome, the Veteran is not prejudiced by any deficiencies in notice or development.  

Although not explicitly addressed by the RO, the Veteran has raised the matter of the validity of the debt, and the RO somewhat obliquely discussed it in the statement of the case.  Moreover, the issue of the validity of the debt is a threshold determination that must be made, in the first instance, prior to a decision on a request for waiver of the overpayment.  See Schaper  v. Derwinski, 1 Vet. App. 430 (1991).  Therefore, the matter is properly before the Board.  

As discussed below, the Board finds that the overpayment was due to sole administrative error.  When an administrative error or error in judgment by VA is the sole cause of an erroneous award, the award will be reduced or terminated effective the date of last payment.  38 C.F.R. § 21.9635(r)(1).  In such cases, there is no properly created overpayment.  However, where an erroneous award is based on an act of commission or omission by a payee or with the payee's knowledge, the effective date of the discontinuance of the erroneous payment is the date the award became erroneous, but not earlier than the date entitlement ceased.  Jordan v. Brown, 10 Vet.App. 171, 174 (1997); see 38 U.S.C.A. § 5112(b)(9); 38 C.F.R. § 3.500(b).  Administrative error requires both error on the part of VA, and that the payee neither knew, nor should have known, that the payments were erroneous.

The Veteran began receiving Post-9/11 GI Bill educational assistance in January 2012 for pursuit of an undergraduate degree in Psychology at Wilmington University.  The RO has determined that her length of service entitles her to benefits at the 50 percent rate.  38 U.S.C.A. § 3313(c)(6).  Her educational assistance benefits as a full-time student consist of (1) tuition, which is paid directly to the school; (2) a book stipend, paid in a lump sum for each semester or term; and (3) a housing allowance, paid on a monthly basis.  See 38 38 C.F.R. § 21.9640(b)(1).  

The overpayment at issue was created by award action taken October 24, 2012, concerning the Fall 2012 semester.  Prior to that, on May 10, 2012, the school submitted an enrollment certificate, certifying the Veteran's enrollment for the term from September 4, 2012, to December 18, 2012, in 15 credits.  It was noted that the tuition amount was $4,855.00.  An award letter to the Veteran, as well as a VA "Payment Instructions" print-out, both dated May 23, 2012, reveal that automatic payments were made that date to (1) the school, in the amount of $2,427.50 (i.e., 50 percent of $4,855.00), towards tuition for the Fall 2012 semester; and (2) to the Veteran, in the amount of $312.50 for the book stipend.  In addition, (3) recurring payments in the amount of $811.50 per month were authorized for the period beginning September 4, 2012, as housing allowance.  The award letter told her to notify VA promptly of any changes in her enrollment.  

Subsequently, effective the first day of classes, the Veteran changed her class schedule.  According to her, she changed her course times and days to suit new living arrangements, and the Board finds this to be credible.  In this regard, her rate of pursuit did not change; a school transcript shows that she earned 15 credits for the semester.  However, the previous schedule was based on her class attendance over a 15-week semester.  In contrast, under the new schedule, only 3 credits extended throughout the entire 15 weeks.  The other 12 credits were divided into sessions, described as "blocks" by the Veteran, each of which extended 7 weeks.  This, in effect, meant that for 12 credits, she only attended for 14 weeks, and, accordingly, her tuition was reduced.  

Two enrollment certificates were issued by the school to document the changes; both were dated September 4, 2012, and received at the RO the following day.  One of these was identified as a change in student status certification, and showed a reduction from 15 hours to 3 credit hours for the period from September 4, 2012, to December 18, 2012, noted to be a reduction on the first day of term, and effective September 4, 2012.  The revised tuition amount was $991.00.  

The other enrollment certificate, received on the same date, certified the Veteran's enrollment in 6 hours for the period from September 4, 2012, to October 22, 2012, and in 6 hours for the period from October 29, 2012, to December 18, 2012.  Tuition of $1,817.00 and $1,662.00 was assessed for these two periods, respectively.  The total tuition for these 4 classes was $3,479.00.  Thus, the aggregate tuition for the entire semester was $4,470, a reduction of $385 from the original tuition of $4,855.  Since the Veteran received benefits at the 50 percent level, the change in her schedule meant that she had been overpaid $192.50.  See 38 C.F.R. § 21.9635(e) (If an eligible individual's course or period of enrollment ends, the effective date of reduction or discontinuance of the award of educational assistance will be the ending date of the course or period of enrollment as certified by the educational institution.).

For some reason, however, the RO processed the schedule changes as if they were completely unrelated.  Also, both the adjustments to her enrollment and the letter informing her of these adjustments were dated October 24, 2012.  This 7-week delay must be contrasted with the 2 weeks it took to process the May 2012 enrollment certificate.  By the time the adjustments were made, the semester was half over.  (The first two "block" courses had been completed.)  She had already received housing allowance payments for the months of September and October, and there would have been no reason for her to suspect that any of the payments she had received by that time were erroneous.  While she may have been aware of the slight decrease in tuition, the original tuition payment had been made in May 2012, months before she changed her schedule, and went directly to the school.  

Although the RO processed the payments as if two different programs were involved, they were processed simultaneously.  The "Payment Instructions" sheet dated October 24 2012, both charged the Veteran with an overpayment on the one hand, and with the other, paid her again (i.e., overpaid) for the classes she was taking.  Notwithstanding any accounting adjustments which might have to be made in such circumstances, there does not seem to be any reason for the Byzantine process of charging the Veteran with an overpayment, and then, at the same time, actually paying out almost that exact sum, instead of simply offsetting the amounts resulting from the program changes.  Specifically, on October 24, 2010, payments in the amount of $908.50 and $831.00 (total of $1,739.50) were made to the school, for half of the tuition for the 4 classes taken in two "block" periods, at the same time the Veteran was charged with an overpayment of $1,932 for tuition previously paid for the 4 classes as originally scheduled.  

As to the book stipend, by similarly tortuous means, the RO charged the Veteran with an overpayment of $250, and at the same time, made two automatic payments to her of $125 each.  

The error in the tuition and book stipend overpayments stem from the RO's failure to minimize the overpayment by directly offsetting the duplicate payments against one another before they were made, despite actual knowledge of the duplication; had the RO taken this action, the overpayment would have been only $192.50, representing the difference in tuition charges for the two different schedules.   

Finally, an overpayment of $175.80 was created for the housing allowance.  Although this was not explained, it appears to have resulted from the one-week period during October when she was only enrolled in 3 credits, although it is not clear why an interval payment should not have been authorized for this period.  See 38 C.F.R. § 21.9680(b)(6).  In any event, by the time the October 2012 housing allowance had been paid to her, the RO had known, for nearly a month, of her revised schedule; therefore, if erroneous, the RO had knowledge that an erroneous payment was being made.  On the other hand, the Veteran would have had no reason to suspect any inaccuracies in the housing allowance she received, as she was still enrolled in a full-time course load for the semester.  

Compounding the problem is that the notice provided to the Veteran in October 2012 did not adequately explain to her the intricacies of the overpayment.  Two separate letters were sent on October 24, 2012, one of which told her of the overpayment, but not why, and the other explaining her award, but also including information concerning the next term after the Fall 2012 term.  Also, the tuition went to the school, and the only amount of the overpayment she actually received-the $250 in book stipend-was not explained.  She was told, in the October 2012 letter concerning the overpayment, that she had received an overpayment of $250 for the book stipend, but the October 2012 award letter did not mention either this or the prior payment; instead, she was told that she had been paid an "aggregate payment" for books of $187.50.  This was not clarified, nor can the Board narrow down the possible explanations to less than three.  Thus, the Board finds no reasonable basis for the Veteran to have thought that the book stipend received the same date she was informed of an overpayment was the overpayment.  

For these reasons, the Board finds that the entire overpayment was due solely to administrative error in VA's failing to offset the amounts already paid to the Veteran when adjusting her account due to her schedule change, compounded by delay in taking the action such that any sums found erroneous had already been disbursed.  This delay prevented the Veteran from any advance knowledge of the error, rendering it virtually impossible for her to have taken any action to minimize or eliminate the overpayment.

In reaching this decision, the Board is cognizant that the Post-9/11 GI Bill processing is heavily automated, facilitating more expeditious claims processing.  Nevertheless, the fact remains that VA error, no matter how unintentional, resulted in the creation of the debt.  In this regard, the Veteran changed her schedule before the start of classes, and her course load remained full-time at 15 credits.  She did not withdraw from any courses, but simply changed the timing of them.  Although an overpayment of $192.50 would have resulted from her schedule change in any event, given the foregoing, this sum cannot be dissociated from the VA error.  Therefore, the effective date of the reduction is the date of last erroneous payment.  38 C.F.R. § 21.9635(r)(1).  Accordingly, the assessed Post-9/11 GI Bill overpayment debt of $2,357.80 is not valid and is not owed by the Veteran.  Therefore, there is no overpayment, and the appeal is allowed.  


ORDER

An assessed Post-9/11 GI Bill education assistance overpayment debt of $2,357.80 was due solely to administrative error, and the Veteran does not owe this assessed debt.  The appeal is granted.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


